      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
DONNIE ANDREWS                :        Civ. No. 3:21CV00264(JCH)
                              :
v.                            :
                              :
ENDRI DRAGOI                  :        August 17, 2021
                              :
------------------------------x

               ORDER ON MOTION TO COMPEL [Doc. #14]

     On August 4, 2021, defendant Endri Dragoi (“defendant”),

filed a Motion for an Order Compelling Disclosure Re:

Defendant’s Interrogatories and Requests for Production

(hereinafter, the “Motion to Compel”) [Doc. #14], which was

referred to the undersigned on August 5, 2021. See Doc. #15. On

August 13, 2021, plaintiff Donnie Andrews (“plaintiff”) filed an

Objection to Motion to Compel. See Doc. #18. Defendant filed a

Reply to Objection to Motion to Compel on August 16, 2021. See

Doc. #19. For the reasons set forth below, the Motion to Compel

[Doc. #14] is DENIED.

     Defendant seeks to compel responses to discovery requests

served on April 21, 2021. See Doc. #14 at 1. Defendant contends

that plaintiff has failed to respond in any way to these

requests, despite the fact that defense counsel contacted

plaintiff’s counsel by email regarding the requests on June 7,




                                   1
       Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 2 of 9



June 22, and July 6, 2021, and by phone on July 13, and July 22,

2021. See Doc. #14 at 1-2.

      In plaintiff’s objection, he asserts that because the

discovery was served prior to the Rule 26(f) planning conference

conducted on May 17, 2021, the discovery requests were premature

“and the plaintiff may not be compelled to answer” them. Doc.

#18 at 2.

      Defendant responds that “[r]egardless of plaintiff’s

argument that the defendant’s discovery requests are pre-mature

and were served prior to their meet and confer as to the 26(f)

Report on May 17, 2021, the defendant’s discovery requests were

considered to have been served at the first 26(f) conference per

Fed. R. Civ. P. 26(d)(2)(B).” Doc. #19 at 1 (sic). Defendant

contends that because the disputed requests “are considered to

have been served on May 17, 2021,” plaintiff’s responses “are

still overdue based upon the Federal Rules of Civil Procedure.”

Id.

      The Federal Rules provide: “A party may not seek discovery

from any source before the parties have conferred as required by

Rule 26(f), except in a proceeding exempted from initial

disclosure under Rule 26(a)(1)(B), or when authorized by these

rules, by stipulation, or by court order.” Fed. R. Civ. P.

26(d)(1). However, as defendant points out, the Federal Rules

permit early requests for production, if the requests are


                                    2
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 3 of 9



delivered “[m]ore than 21 days after the summons and complaint

are served on a party[.]” Fed. R. Civ. P. 26(d)(2)(A). Such

early requests for production are “considered to have been

served at the first Rule 26(f) conference.” Fed. R. Civ. P.

26(d)(2)(B).

     Defendant argues that Rule 26(d)(2) applies to the disputed

requests here, such that the requests should be considered to

have been served on May 17, 2021, and responses should be

required. See Doc. #19 at 1. However, the Court notes that Rule

26(d)(2) appears to permit only “Early Rule 34 Requests[,]” and

makes no mention of whether interrogatories served prior to the

Rule 26(f) conference are similarly permissible. Fed. R. Civ. P.

26(d)(2). In the Motion to Compel, defendant seeks responses to

both interrogatories and requests for production. See Doc. #14

at 1. Moreover, the summons issued on March 2, 2021, see Doc.

#7, but it is not entirely clear, from the docket, when the

summons and complaint were served on defendant. Accordingly, the

Court cannot determine whether the April 21, 2021, discovery

requests were served “[m]ore than 21 days after” service of the

summons and complaint, such that they can properly be considered

early requests for production under Rule 26(d)(2). Fed. R. Civ.

P. 26(d)(2)(A).

     However, regardless of whether the disputed discovery

requests constitute permissible early requests under the Federal


                                   3
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 4 of 9



Rules, the Court must deny the Motion to Compel, for failure to

comply with the Scheduling Order. See Doc. #13. The Scheduling

Order states:

     Any motion for an order compelling disclosure or
     discovery pursuant to Fed. R. Civ. P. 37(a) must be filed
     within 30 days after the due date of the response.
     Failure to file a timely motion in accordance with this
     scheduling order constitutes a waiver of the right to
     file a motion to compel.

Id. at 2 (emphasis added). Assuming, as defendant argues, that

Rule 26(d)(2) applies to the disputed discovery requests, they

were considered served on May 17, 2021, the date of the Rule

26(f) planning conference. See Doc. #14 at 1; see also Fed. R.

Civ. P. 26(d)(2)(B). Under the Federal Rules, any response was

due within 30 days of that date, or by June 16, 2021. See Fed.

R. Civ. P. 33(b)(2); 34(b)(2)(A). Pursuant to the Scheduling

Order, any motion to compel would have to have been filed by

July 16, 2021. See Doc. #13 at 2. Defendant’s Motion to Compel

was filed on August 4, 2021. See Doc. #14. Accordingly, even

adopting defendant’s theory that the discovery requests were

served on May 17, 2021, defendant failed “to file a timely

motion in accordance with [the] scheduling order” and waived his

right to file a motion to compel as to the disputed discovery




                                   4
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 5 of 9



requests.1 Doc. #13 at 2. Accordingly, the Motion to Compel [Doc.

#14] is DENIED, without prejudice.2

     The Court notes that plaintiff had an obligation to respond

in some way to the April 21, 2021, discovery requests, even if

they were premature. See Madison v. Harford Cty., Md., 268

F.R.D. 563, 565 (D. Md. 2010) (When served with a premature

discovery request, defendant “failed to file any written

response or motion for protective order, and he simply ignored

Plaintiffs’ [discovery] request. This was improper.”).

     [A] party’s complete failure to respond, by way of ...
     objection, answer, or motion for protective order, to a
     discovery request[] ... strikes at the very heart of the
     discovery   system,   and  threatens   the   fundamental
     assumption on which the whole apparatus of discovery was
     designed, that in the vast majority of instances, the
     discovery system will be self-executing.

Doe v. Mastoloni, 307 F.R.D. 305, 308–09 (D. Conn. 2015). The

Motion to Compel indicates that plaintiff not only failed




1The Court notes that if the requests are considered to have
been served on April 21, 2021, any response was due by May 21,
2021, and any motion to compel would have to have been filed by
June 21, 2021. Thus, in either scenario, defendant waived his
right to file a motion to compel as to the April 21, 2021,
requests.
2 The Court also notes that the Motion to Compel fails to comply
with the Local Rules. Local Rule 37 governs motions regarding
discovery disputes, and states: “Every memorandum shall include,
as exhibits, copies of the discovery requests in dispute.” D.
Conn. L. Civ. R. 37(b)(1). Copies of the disputed discovery
requests were not provided as exhibits to the Motion to Compel.
See Doc. #14. Any future motions shall fully comply with the
Local Rules.

                                   5
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 6 of 9



entirely to respond to the April 21, 2021, discovery requests,

but also that plaintiff’s counsel ignored multiple emails and

phone calls from defendant’s counsel regarding the outstanding

discovery. See Doc. #14 at 1-2.

     Counsel have an ongoing obligation to meet and confer about

discovery issues and the litigation generally. Indeed, the

parties’ 26(f) Report states: “As officers of the Court,

undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination

of this action.” Doc. #11 at 6. “Both the Local and Federal

Rules of Civil Procedure require cooperation between lawyers for

clients who are adversaries in litigation[,]” and “counsel are

required to confer in good faith before seeking court action on

discovery disputes.” Wade v. Churyk, No. 3:15CV609(RNC), 2018 WL

855558, at *3 (D. Conn. Feb. 13, 2018). While the Federal and

Local Rules require the moving party, in this case, defendant,

to certify that the parties have in fact done so (or attempted

to do so), prior to filing a motion to compel, see Fed. R. Civ.

P. 37(a)(1); see also D. Conn. L. Civ. R. 37(a), the non-moving

party has an equal obligation to engage in such discussions.

See, e.g., Wade, 2018 WL 855558, at *3 (“Counsel are expected to

cooperate with each other, consistent with the interests of

their clients, in all phases of the discovery process.”). Here,

plaintiff’s counsel’s failure to respond, in any way, to defense


                                   6
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 7 of 9



counsel’s multiple attempts to confer regarding the disputed

requests, is unacceptable.

     The importance of the meet and confer requirement cannot
     be overstated: it ‘ensures that when limited court
     resources are taxed to address discovery disputes, they
     are in fact ripe for determination, the issues have been
     framed for the ease of the court, and the parties are
     firmly convinced of their inability to arrive at a
     mutually acceptable compromise among themselves.’
     Cornell Research Found., Inc. v. Hewlett Packard Co.,
     223     F.R.D.      55,     59      (N.D.N.Y.     2003).

City of Hartford v. Monsanto Co., No. 3:15CV1544(RNC)(DFM), 2017

WL 3531479, at *2 (D. Conn. Aug. 17, 2017). As stated,

plaintiff’s counsel refused to confer with defendant’s counsel,

or even to simply inform defendant’s counsel of plaintiff’s

objection to the April 21, 2021, requests, on the basis that the

requests were premature. Because of plaintiff’s counsel’s

actions (or, more precisely, inaction), defendant and the Court

have expended resources briefing and addressing this discovery

dispute, which is wholly unrelated to the substance of the

discovery requests, and might have been resolved through “a

mutually acceptable compromise” between the parties. City of

Hartford, 2017 WL 3531479, at *2. Plaintiff’s counsel’s failure

to respond to the requests in any way has delayed the case by

almost four months. The Court cautions counsel that any future

failure to comply with the requirements of the Federal and Local

Rules, and to engage in good faith in the discovery process,

could lead to sanctions. See Fed. R. Civ. P. 37.


                                   7
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 8 of 9



     If defendant wishes to serve discovery requests identical

to those served on April 21, 2021, he may do so by August 19,

2021. In light of the upcoming discovery deadline of September

30, 2021, see Doc. #13 at 1, the Court exercises its discretion

under the Federal Rules to order plaintiff to respond to any

such identical requests by August 30, 2021. See Fed. R. Civ. P.

33(b)(2), 34(b)(2)(A). The Court finds that this expedited

schedule will not prejudice plaintiff, because he has had actual

notice of the requests since April 21, 2021, and has been

regularly reminded by defendant of his obligation to respond. If

defendant serves new discovery requests, either in addition to

or in lieu of the requests previously served, those requests

will be subject to the regular discovery rules concerning the

timing of responses.

     The Court notes that initial disclosures, pursuant to

Federal Rule 26(a), were due by June 1, 2021. See Fed. R. Civ.

P. 26(a). The Court presumes that initial disclosures were

timely exchanged by that date. If not, initial disclosures must

be provided by both parties forthwith.

     Additionally, discovery is set to close on September 30,

2021. See Doc. #13 at 1. Considering the significant delays in

the exchange of discovery that have already beset this case, the

Court encourages counsel to begin scheduling any depositions

forthwith.


                                   8
      Case 3:21-cv-00264-JCH Document 20 Filed 08/17/21 Page 9 of 9



     Finally, the parties are ordered to file a joint status

report on or before September 3, 2021. This report shall be

filed in addition to the joint status report due on August 19,

2021, as set forth in the Scheduling Order. See Doc. #13 at 2.

The September 3, 2021, report shall provide a detailed update on

the status of discovery generally, and shall explicitly address

whether the issues discussed in this Order have been resolved.

Specifically, the report shall indicate:

     (1)   whether initial disclosures have been exchanged;

     (2)   whether plaintiff has timely responded to any

           discovery requests served pursuant to this Order; and

     (3)   whether the parties plan to take any depositions and,

           if so, the proposed dates of those depositions.

     It is so ordered at New Haven, Connecticut, this 17th day

of August, 2021.

                                       /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   9
